(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuanto, aparece de la moción del apelado que en este caso la Corte de Distrito de Mayagüez dictó sentencia en 26 de julio de 1929,- registrada en esa fecha, y el opositor radicó su apelación en 1 de agosto del mismo año, y en 9 de ese mes pidió por moción que se ordenara al taquígrafo preparara la transcripción, como se hizo por la corte en 12 del mismo mes de agosto;
Por cuanto, aparece asimismo que en 30 de agosto de 1929 el apelante, por moción, pidió a la corte de distrito que se concediera una prórroga de sesenta días para presentar la transcripción de evidencia, a cuya moción no recayó reso-lución alguna, sin que aparezca que se haya pedido nada más por el apelante;
Por cuanto, a pesar del tiempo transcurrido, no se ha presentado 1a. transcripción de autos, ni se ha pedido prórroga para ello,
Por tanto, se desestima esta apelación, a moción del apelado.